Citation Nr: 0514225	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  02-20 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for claimed tearing and 
loss of peripheral vision of the right eye.  

2.  Entitlement to service connection for a claimed anxiety 
disorder to include as secondary to service-connected 
disability.  

3.  Entitlement to service connection for claimed peroneal 
neuropathy of the right lower extremity.  

4.  Entitlement to service connection for a claimed right hip 
disorder.  

5.  Entitlement to service connection for a claimed low back 
disorder.  

6.  Entitlement to a compensable evaluation for the service-
connected residuals of a left foot fracture.  

7.  Entitlement to a total compensation rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from February 1962 to 
February 1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
from several rating decisions of the RO.

In August 2001, the veteran testified at a hearing before a 
Hearing Officer at the RO.

The issues of service connection for an anxiety disorder, 
peroneal neuropathy of the right lower extremity, a right hip 
disorder and a low back disorder, the issue of an increased 
rating for the service-connected residuals of a left foot 
fracture, and the issue of a TDIU rating are addressed in the 
REMAND portion of this document.  These matters are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDING OF FACT

The veteran is not shown to be suffering from tearing or loss 
of peripheral vision of the right eye due to any event or 
incident of service; nor is any shown to have been caused or 
aggravated by service-connected disability.  


CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
tearing or loss of peripheral vision of the right eye due to 
disease or injury that was incurred in or aggravated by 
service; nor is any proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1131, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103.  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the claim of service connection for a right 
eye disorder.  The Board is unaware of, and the veteran has 
not identified, any additional evidence, which is necessary 
to make an informed decision on the issues.  Thus, the Board 
believes that all relevant evidence that is available has 
been obtained.  

The veteran and his representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on his behalf, and the veteran has indeed supplied medical 
evidence to include multiple duplicate copies of that 
evidence.  He testified at a personal hearing at the RO, and 
he has also been afforded relevant VA medical examinations.  

Further, by January and December 2003 letters and September 
2004 Statement of the Case, he and his representative have 
been notified of the evidence needed to establish the 
benefits sought, and he has been advised via these documents 
regarding his and VA's respective responsibilities as to 
obtaining that evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board notes that the veteran was not apprised of the 
provisions of VCAA as they relate specifically to his claimed 
low back disability.  As the outcome in this regard is 
favorable, the Board need not take any further action.  See 
Sabonis, infra.  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

On entry into service in February 1962, the veteran did not 
report any disorders or disabilities.  The corresponding 
medical examination report reflected no disabilities other 
than some minor scars.  

In May 1962, the veteran suffered an injury and wound 
laceration to the left foot after having dropped a porthole 
cover on it.  

On February 1964 discharge medical examination report, the 
examiner noted that all systems were normal with the 
exception of a scar over the right eye and a scar over the 
left foot.  On the corresponding report of medical history, 
the veteran did not indicate any disabilities or adverse 
symptomatology.  

The veteran completed a report of medical history in November 
1965 in connection with his status as a Navy Reservist.  He 
denied all physical disorders and adverse symptomatology.  

On a February 1966 medical examination conducted in 
conjunction with the veteran's status as a Reservist, the 
examiner noted no disability other than two scars and several 
tattoos.  

An August 1994 private medical examination report reflected 
that the veteran was struck by a door in the area of the 
right upper eyelid during service.  This injury required 
sutures and left a scar on the outer edge of the right upper 
eyelid.  

The veteran complained of having twitching in the area as 
well as tearing and irritation.  Uncorrected visual acuity 
was 10/30 in the right eye and 20/20 in the left eye.  The 
examiner opined that the veteran's injury was minimal but 
that the scar might have stimulated the lachrymal glands.  

By November 1994 rating decision, the RO granted service 
connection for residuals of a left foot fracture and for a 
scar over the right eye.  Regarding the latter, the RO 
assigned a noncompensable rating.  

A December 1994 statement from D.A. Cruciani, M.D., the same 
physician who authored the August 1994 report, indicated that 
there were no objective findings regarding the right eye 
other that the minimal scar.  There was no ptosis, limitation 
of motion or impairment of vision.  The veteran's assertions 
that the scar was tender were purely subjective, according to 
Dr. Cruciani.  

In June 1995, the veteran testified that, ever since his eye 
injury in service, he suffered from tearing especially while 
writing citations as a state trooper.  The scar, moreover, 
was tender to the touch.  

In his February 1995 Notice of Disagreement, the veteran 
stated that his right eye scar merited a compensable 
evaluation.  

By June 1995 Hearing Officer's decision, the RO denied a 
compensable evaluation to the veteran's service-connected 
right eye scar.  

On January 1997 VA neurologic examination, the examiner 
diagnosed status post injury to the right eyebrow area.  The 
was no cranial nerve damage.  

By October 1999 rating decision, the RO granted an increased 
rating of 10 percent for the service-connected right eyelid 
scar.  

By November 2000 rating decision, the RO assigned a 30 
percent evaluation for the veteran's right eyelid scar.  

In January 2001, the veteran's chiropractor again indicated 
that the veteran's low back disability could be due, at least 
in part, to altered gait caused by his service-connected left 
foot disability.  

At an August 2001 hearing, the veteran testified that, when 
the porthole cover fell on his foot, he fell and landed on 
his back and that he had suffered from back problems since 
that time.  He did not supply testimony regarding current 
right eye symptomatology.  

On September 2002 VA examination of the eyes, the veteran's 
uncorrected vision was 20/40 in the right eye and 20/20 in 
the left.  The examiner noted the scar above the right 
eyelid.  

The right eyelid was no impacted.  There was good lid 
functioning and good lid closure.  There was no notching of 
the lid.  There was slight puffiness to the right temporal 
brow, but this did not affect sight or peripheral vision.  

The examiner indicated that it was possible that the right 
eye twitching was caused by the scar.  Based on the veteran's 
history and symptoms, that is, tearing when moving from warm 
to cold temperatures, the examiner concluded that tearing was 
caused by temperature changes.  

The assessment was that of normal visual function and full 
visual fields as well as a right brow scar that could 
predispose the veteran to intermittent tearing and twitching 
of the right eye.  The examiner also noted that the veteran 
did suffer from seasonal allergies.  

By April 2003 rating decision, the RO denied service 
connection for tearing and loss of peripheral vision of the 
right eye.  


Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  


Discussion

Service connection for tearing and loss of peripheral vision 
of the right eye cannot be granted in this case.  

The evidence reflects that the veteran does not suffer from 
loss of right eye peripheral vision.  Indeed, it does not 
appear that the veteran suffers from any sort of visual 
disturbance, and his uncorrected vision is remarkably good.  
Absent a currently manifested disability, service connection 
cannot be denied.  38 C.F.R. § 3.303; Degmetich, supra.  As 
such, the veteran's claim, at least with respect to loss of 
peripheral vision, must be denied.  

Regarding his claim of tearing, the medical evidence reflects 
that such is due to temperature changes.  It follows that 
tearing is unrelated to service injury or due to service-
connected disability.  

That being the case, service connection for tearing of the 
right is not warranted.  38 C.F.R. § 3.303.  The Board notes, 
moreover, that the veteran's right eye scar is already 
service connected.  See 38 C.F.R. § 4.14 (2004).  

The preponderance of the evidence is against this claim.  In 
such cases, the benefit of the doubt rule is not for 
application.  Ortiz, supra.  


ORDER


Service connection for tearing and loss of peripheral vision 
of the right eye is denied.  


REMAND

The veteran has not been properly advised of his rights under 
VCAA regarding the issues of an increased rating for the 
service-connected residuals of a left foot fracture and 
service connection for a right hip disability.  In addition, 
with respect to these issues, he has been provided with a 
version of 38 C.F.R. § 3.159 that is no longer in effect.  
Thus, the veteran must be apprised of the current version of 
the regulation.  

The RO must schedule a VA orthopedic examination to determine 
the nature and severity of the service-connected residuals of 
a left foot fracture.  All symptoms should be described in 
detail; the examiner in this regard should identify any 
objective evidence of pain or functional loss due to pain 
associated with the service- connected disability.  

The RO should schedule a VA psychiatric examination to 
determine whether the veteran suffers from an acquired 
psychiatric disorder.  If so, the examiner must opine whether 
such condition is at least as likely as not related to 
service or a service-connected disability.  

A June 1999 statement of a chiropractor revealed that the 
veteran suffered from low back pain for the past decade and 
that X-ray evidence indicated extensive degenerative disk 
disease and degenerative joint disease.  The chiropractor 
opined that the veteran's low back disability could be 
related, at least in part, to the veteran's 1962 left foot 
fracture.  

A June 2000 report by A.D. Janerich, M.D. reflected that the 
veteran fell on his back when injuring his foot in service 
and that, although the primary injury was to the left foot, 
his low back was affected as well.  A magnetic resonance 
imaging (MRI) of the low back revealed degenerative changes 
of the lumbar spine.  These, according to the physician, were 
related to the injury in service.  

The Board finds in this regard that a VA examination must be 
performed to determine the nature and likely etiology of the 
claimed low back disorder.  

Action on the veteran's TDIU claim will be deferred pending 
resolution of the other issues that are still in appellate 
status.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two or more issues are inextricably intertwined if one claim 
could have significant impact on the other).  

Accordingly, the case is REMANDED for the following 
development:

1.  The RO must apprise the veteran of 
the provisions of VCAA regarding the 
issues of an increased rating for the 
service-connected residuals of a left 
foot fracture, and entitlement to service 
connection for a left hip disability.  

2.  The veteran should be furnished VA 
examination in order to evaluate the 
current severity of the service-connected 
left foot disability and nature and 
likely etiology of the claimed low back, 
right hip and right leg disorder.  All 
symptoms should be described in detail; 
the examiner in this regard should 
identify any objective evidence of pain 
or functional loss due to pain associated 
with the service- connected disability.  
The examiner should be requested to 
provide an opinion as to the extent that 
left foot pain limits the veteran's 
functional ability.  The examiner should 
also be requested to determine whether, 
and to what extent, the left foot 
exhibits weakened movement, excess 
fatigability, or incoordination.  The 
examiner also should comment on the 
effect of the left foot disability on 
range of motion.  The examiner also 
should comment upon whether the veteran 
has any scarring associated with his left 
foot disability.  

The examiner must also determine whether 
the veteran suffers from current low 
back, left hip or right lower extremity 
disability.  If so, the examiner must 
state whether any such disability 
diagnosed is at least as likely as not 
due to disease or injury in service or 
caused or aggravated by the service-
connected left foot disability.  The 
claims folder, including all existing 
service medical records, must be made 
available to the examiner for review in 
conjunction with the examination.  

3.  The veteran should be furnished a VA 
psychiatric examination to determine the 
nature and likely etiology of the claimed 
acquired psychiatric disorder to include 
an anxiety disorder.   The examiner must 
comment on whether any currently 
demonstrated acquired psychiatric 
disability is due to disease or injury in 
service or is caused or aggravated by 
service-connected disability.  All 
indicated testing should be performed.  
The examiner should elicit from the 
veteran and record a complete clinical 
history referable to the claimed 
condition.  Detailed clinical findings 
and complaints must be reported and 
discussed in this regard.  The claims 
folder, including all existing service 
medical records, must be made available 
to the examiner for review in conjunction 
with the examination.  

4.  Next, the RO should readjudicate the 
issues on appeal.  If any benefit sought 
remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case, which 
reflects consideration of all additional 
evidence, and the opportunity to respond 
thereto.  The Supplemental Statement of 
the Case should contain all relevant law 
and regulations to include the current 
version of 38 C.F.R. § 3.159.  

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
the ultimate outcome of this case.  The veteran need take no 
action until she is otherwise notified.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. Wilkins
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


